      Case: 1:21-cv-02652 Document #: 6 Filed: 07/26/21 Page 1 of 3 PageID #:13




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


CARPENTERS FRINGE BENEFIT                     )
FUNDS OF ILLINOIS, et al.,                    )
                                              )       CIVIL ACTION
                       Plaintiffs,            )
                                              )       NO. 21 C 2652
       vs.                                    )
                                              )       JUDGE MARY M. ROWLAND
CALACCI CONSTRUCTION CO., INC.,               )
an Iowa corporation,                          )
                                              )
                       Defendant.             )


                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       Plaintiffs, by their attorneys, and pursuant to Federal Rule of Civil Procedure Rule 55(b),

move for entry of judgment by default against Defendant, CALACCI CONSTRUCTION CO., INC.,

an Iowa corporation, in the total amount of $139,543.46, plus Plaintiffs’ court costs and reasonable

attorneys’ fees in the amount of $2,748.10.

       On May 19, 2021, the Summons and Complaint was served on the Registered Agent by

tendering a copy of said documents to him personally at his place of business (a copy of the

Summons and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was due on

June 9, 2021. As Defendant has failed to timely answer the Complaint, Plaintiffs respectfully request

entry of default and judgment pursuant to F.R.Civ.P. Rule 55(b).



                                                              /s/ Cecilia M. Scanlon
         Case: 1:21-cv-02652 Document #: 6 Filed: 07/26/21 Page 2 of 3 PageID #:14




Cecilia M. Scanlon
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\Hrccj\Calacci Construction\motion for entry of default and judgment.cms.df.wpd




                                                                             2
         Case: 1:21-cv-02652 Document #: 6 Filed: 07/26/21 Page 3 of 3 PageID #:15




                                                    CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 26th
day of July 2021:

                                    Mr. John B. Calacci, Registered Agent/President
                                    Calacci Construction Co., Inc.
                                    2881 Independence Road
                                    Iowa City, IA 52240-8171



                                                                                    /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\Hrccj\Calacci Construction\motion for entry of default and judgment.cms.df.wpd
